DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0042 refers to “sprockets 132” in line 8.  It appears that it should refer to “sprockets 130” to be consistent with the drawings and the rest of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pitlor (US 2018/0177199).
 	Pitlor shows an oven 10 for heating food products within an oven enclosure 12 that houses a heat source (see paragraph 0018) for heating the food product as the food product moves through the oven enclosure. A conveyor assembly 20 extends through the oven enclosure.  A drive motor (not shown) is coupled to the conveyor assembly (see paragraph 0023).  The conveyor assembly includes a first conveyor section 22 including a driven shaft X and an idler shaft Y each rotatably supported between a pair of spaced side frames F and 

    PNG
    media_image1.png
    440
    718
    media_image1.png
    Greyscale

 	The gear box includes a first connecting member connected to the idler shaft and a second connecting member connected to the first connecting shaft (see Figure 2b and the gears discussed in paragraph 0023).  The first and second connecting members each include sprockets (the gears of paragraph 0023) that may be connected to each other by a linking chain.


    PNG
    media_image2.png
    240
    551
    media_image2.png
    Greyscale

Figure 2b suggests that the shaft portion of the first coupling member is received within an open interior of the idler shaft and the shaft portion of the second coupling member is received within an open interior of the first connecting shaft of the second conveyor section.  As described above each of the first and second coupling members includes a sprocket.  As can be seen in Figure 2b, the sprocket is positioned between the shaft portion and the head portion to receive the linking chain. The shape of the head portion in Figure 2b would suggest a bearing to one or ordinary skill in the art.  As such, Pitlor suggests that the head portion of each of the first and second coupling members includes a bearing that rotatably supports the head portion within a mounting plate P.  The gear box is removably supported between the first and second conveyor sections (see paragraph 0019 and the ring and pin shown in Figure 2b).  The gear box includes a housing formed by the plate P1 and plate P2 on the opposite side of the sprockets from the plate P1. The shaft portions of the first and second coupling members extend through 
 	As described above, Pitlor shows or suggests all the structure required by claims 1-12. 
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Scott (US 2,563,427).
 	Scott shows a conveyor that could be used for moving food products through an oven for cooking.  The conveyor assembly incudes a selected number of sections, which may include three or more sections.  A drive motor 16 is coupled to the conveyor assembly via a first section illustrated to the left of Figure 1.  The first conveyor section including a driven shaft 12 connected to the drive motor (at the left side of the figure) and an idler shaft (at the opposite end of the section ) each rotatably supported between a pair of spaced side frames 10 and coupled to each other by a first conveyor belt 13.  A second conveyor section is connected to the first conveyor section at the right side of Figure 1.  The second conveyor section includes a first connecting shaft 12 and a second connecting shaft 12 each rotatably supported between a pair of space side frame members 10 and coupled to each other by a second conveyor belt 13. A third conveyor section which would also include a first connecting shaft 12 and a second connecting shaft 12 each rotatably supported between a pair of space side frame members 10 and coupled to each other by a second conveyor belt 13  may be connected to the second conveyor section.  A gear box (see Figure 4) is used to connect the first conveyor section to the second conveyor section and to connect the second conveyor section to the third conveyor section.  A first gear box is positioned between the idler shaft 12 of the first conveyor section and the first connecting shaft of the second conveyor section such that rotation of the idler 
	The first gear box includes a first connecting/coupling/coupling member connected to the idler shaft and a second connecting/coupling/coupling member connected to the first connecting/coupling shaft of the second conveyor.  The first and second connecting/coupling members each include sprockets 19 that may be connected to each other by a linking chain (see column 3, lines 10-15).  Each of the first and second coupling members includes a shaft portion 40 and a head portion received within a housing 30 (see Figure 7 and column 3, lines 30-50). The shaft portion of the first coupling member is received within an open interior 41 of the idler shaft and the shaft portion of the second coupling member is received within an open interior 41 of the first connecting/coupling shaft of the second conveyor section. 
Each sprocket is positioned between the shaft portion 41 and a head portion (see 31 or the portion of the sprocket received within the outer end plate of the housing 30) to receive the linking chain. The shape must rotate within the housing 30 and the drawings suggest a bearing between the end plate of the housing and the sprockets 19.  As such, Scott suggests that the head portion of each of the first and second coupling members includes a bearing that rotatably supports the head portion within a mounting plate formed by the housing 30.  The 
Similarly, the second gear box includes a first connecting/coupling member connected to the second connecting shaft of the second conveyor and a second connecting/coupling member connected to the first connecting/coupling shaft of the third conveyor.  The first and second connecting/coupling members each include sprockets 19 that may be connected to each other by a linking chain (see column 3, lines 10-15).  Each of the first and second coupling members includes a shaft portion 40 and a head portion received within a housing 30 (see Figure 7 and column 3, lines 30-50). The shaft portion of the first coupling member is received within an open interior 41 of the idler shaft and the shaft portion of the second coupling member is received within an open interior 41 of the first connecting/coupling shaft of the second conveyor section. 
Each sprocket is positioned between the shaft portion 41 and a head portion (see 31 or the portion of the sprocket received within the outer end plate of the housing 30) to receive the linking chain. The shape must rotate within the housing 30 and the drawings suggest a bearing between the end plate of the housing and the sprockets 19.  As such, Scott suggests that the head portion of each of the first and second coupling members includes a bearing that rotatably supports the head portion within a mounting plate formed by the housing 30.  The gear box is removably supported between the first and second conveyor sections (column 3, lines 20-25). The shaft portions 41 of the first and second coupling members extend through 
 	As described above, Scott shows or suggests all the structure required by claims 1-7 and 13-18. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitlor in view of Scott.
 	Assuming for the sake of argument that Pitlor does not show or suggest all the structure described in section 4 above, it should be noted that Scott provides greater detail on the manner of connecting adjacent conveyor sections, particularly greater detail in the drawings, as described in section 5.  In particular while Pitlor provides no detail on the connection between the motor and the conveyor sections and some of the details of the gear boxes of Pitlor are poorly illustrated, Scot shows that a motor may be connected to a first upstream section at an upstream driven shaft and scot provides a detailed illustration of the gear boxes between conveyor sections.  Scott teaches that the a single motor connected to a first conveyor section may be utilized to drive second and third downstream conveyor sections as described above via gear boxes between the sections and Scott teaches a specific way of realizing such gear boxes.  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651